EXHIBIT News Release Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-4454 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE: October 28, 2008 Ashland Inc. reports fourth-quarter operating income of $28 million and loss from continuing operations of 1 cent per share COVINGTON, Ky. – Ashland Inc. (NYSE: ASH) today announced a preliminary1loss from continuing operations of $1 million, or 1 cent per share, for the quarter ended Sept. 30, 2008, the fourth quarter of Ashland’s fiscal year, as compared with income of $32 million, or 51 cents per share, in the year-ago quarter.The September 2008 quarter also included a loss from discontinued operations of $9 million, or 14 cents per share, which primarily consisted of various adjustments to asbestos-related insurance receivables resulting from Ashland’s ongoing assessment of these matters. In total, Ashland recorded a net loss of $10 million, or 15cents per share, versusnet income of $32 million, or 51 cents per share, in the same prior-year quarter. Ashland’s operating income for the September 2008 quarter totaled $28 million and compares with operating income of $26 million in the year-ago quarter. Operating income for both periods contained a number of key items. (See page 5 of financial information for details of the impact of each of these key items on Ashland and its operating segments.) Excluding key items, operating income totaled $24 million for the September 2008 quarter and $40 million for the 2007 quarter. Ashland believes the use of these adjusted operating income figures enhances understanding of its current and future performance. Earnings before interest, taxes, depreciation and amortization2 (EBITDA) totaled $68 million in the September 2008 quarter as compared with $76 million in the same prior-year quarter, a decline of 11 percent. Ashland's tax provision in the fourth quarter reflected adjustments to achieve the full-year effective tax rate of 33 percent. This negatively affected earnings by approximately 30 cents per share. – more – Ashland Inc. reports fourth-quarter operating income of $28 million and loss from continuing operations of 1 cent per share, pg. 2 Business Summary Commenting on Ashland’s fourth-quarter results, Chairman and Chief Executive Officer James J. O’Brien said, “Our performance for the fourth quarter continued to reflect the difficult economic environment, which particularly affected Ashland Performance Materials’ composites business, both from a demand and raw materials cost perspective, and Ashland Water Technologies, which suffered from significant declines in gross profit percentage. We continue to be encouraged by Ashland Distribution, which recorded an additional $10.6 million of operating income versus the prior-year quarter, excluding key items, reflecting the positive impact of the changes we’ve made in its structure and pricing processes. Valvoline’s operating income declined 27 percent versus the year-ago quarter, as we received significant base oil and additive cost increases in the early to mid summer, creating margin compression through much of the quarter.
